                                                                              12/20/2019

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MONTANA ENVIRONMENTAL                           CV 19-130-BLG-SPW-TJC
INFORMATION CENTER, et al.,

                    Plaintiffs,                  ORDER GRANTING
                                                 WESTMORELAND
vs.                                              ROSEBUD MINING LLC’S
                                                 MOTION TO INTERVENE
DAVID BERNHARDT, et al.,

                    Defendants.




      Applicant for Intervention, Westmoreland Rosebud Mining LLC

(“Westmoreland”), has filed an Unopposed Motion to Intervene as a Defendant in

the above-captioned case. (Doc. 7.) There being no objection from any party, and

because Westmoreland has met the requirements for intervention under Federal

Rule of Civil Procedure 24(a), IT IS HEREBY ORDERED that Westmoreland’s

Unopposed Motion to Intervene is GRANTED.

      IT IS FURTHER ORDERED that Westmoreland shall separately file its

Answer and corporate disclosure statement, which it attached to its motion.

      DATED this 20th day of December, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
